UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7686


MICHAEL T. SCOTT, JR.,

                Plaintiff - Appellant,

          v.

KEN KODAMA, Chemist/Analyst,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-02279-RDB)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Scott, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael T. Scott, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint against

Ken Kodama.     We have reviewed the record and find no reversible

error.    Accordingly,        we   affirm   the   district    court’s      order.

Scott v. Kodama, No. 1:13-cv-02279-RDB (D. Md. Sept. 30, 2013).

We   dispense   with   oral    argument     because    the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2